Hunt, Chief Justice.
This appeal involves a challenge to local legislation requiring candidates for the county commission to run for election from the district in which their legal residence lies. We agree with the trial court’s conclusion in rejecting the challenge that, contrary to the plaintiffs’ arguments, there is no conflict between the local legislation, Ga. L. 1982, p. 4570, and the state constitution or statutes, in particular, Art. IX, Sec. I, Par. VIII of the Georgia Constitution of 1976, and OCGA § 45-2-1, as it was in effect in 1982, and as amended. Further, the local legislation does not impair or hinder the objectives of the general statute. See Grovenstein v. Effingham County, 262 Ga. 45, 47 (1) (414 SE2d 207) (1992). Accordingly, there being no genuine issues of material fact or law, the trial court properly granted summary judgment in favor of the defendants.

Judgment affirmed.


All the Justices concur.